                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________

SANTIAGO ROBLES,                                :
          Petitioner,                           :
                                                :
            v.                                  :                      No. 18-cv-3267
                                                :
SUPERINTENDENT JAMEY LUTHER, THE                :
DISTRICT ATTORNEY OF THE COUNTY OF              :
BERKS, and THE ATTORNEY GENERAL OF THE          :
STATE OF PENNSYLVANIA,                          :
                  Respondents.                  :
________________________________________________

                                           ORDER

       AND NOW, this 26th day of September, 2019, after de novo review of Petitioner
Santiago Robles’s petition for writ of habeas corpus, ECF No. 1; the response to the petition and
the state court record, ECF No. 15; the Report and Recommendation (“R&R”) of Magistrate
Judge Linda K. Caracappa, ECF No. 16; and Robles’s objections to the R&R, ECF No. 21, and
for the reasons set forth in the R&R, IT IS HEREBY ORDERED THAT:
       1.      The Report and Recommendation, ECF No. 16, is APPROVED and
ADOPTED; 1
       2.      The objections, ECF No. 21, to the Report and Recommendation are
OVERRULED; 2

1
        When objections to a report and recommendation have been filed under 28 U.S.C. §
636(b)(1)(C), the district court must make a de novo review of those portions of the report to
which specific objections are made. Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989);
Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984) (“providing a complete de novo determination
where only a general objection to the report is offered would undermine the efficiency the
magistrate system was meant to contribute to the judicial process”). “District Courts, however,
are not required to make any separate findings or conclusions when reviewing a Magistrate
Judge’s recommendation de novo under 28 U.S.C. § 636(b).” Hill v. Barnacle, 655 F. App’x.
142, 147 (3d Cir. 2016). The district “court may accept, reject, or modify, in whole or in part,
the findings and recommendations” contained in the report. 28 U.S.C. § 636(b)(1)(C).
2
        In his objections, Robles’s sole issue is his ineffective assistance of counsel claim
regarding his claims for self-defense and involuntary intoxication. However, after de novo
review, Robles presents nothing new to this Court, he merely restates the issues he presented in
his petition. Magistrate Judge Caracappa thoroughly analyzed Robles’s claim for ineffective
                                                   1
                                               092619
       3.     The petition for writ of habeas corpus, ECF No. 1, is DISMISSED with
prejudice;
       4.     There is no basis for the issuance of a certificate of appealability; and
       5.     The case is CLOSED.


                                                     BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr.__________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




assistance of counsel at trial. In this instance, and as noted in the Report and Recommendation,
Robles is confused regarding the law. See Pa.C.S.A. § 308 (stating evidence of intoxication may
not be introduced to negate the element of intent of the offense, except . . . whenever it is
relevant to reduce murder from a higher degree to a lower degree of murder); see also
Commonwealth v. Pitts, 404 A.2d 1305, 1308 (Pa. 1979) (stating murder of the third degree does
not require a specific intent to kill). A jury convicted Robles of the lowest degree of murder,
third-degree murder. Thus, Robles’s claim his counsel should have introduced a defense of
involuntary manslaughter is nonsensical in light of Pa.C.S.A. § 308 and Pitts as this defense
would not have lowered his culpability as he suggests.
                                                    2
                                                 092619
